

	

		II

		109th CONGRESS

		2d Session

		S. 2294

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2006

			Mrs. Boxer (for herself

			 and Mrs. Feinstein) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To permanently prohibit oil and gas leasing off the coast

		  of the State of California, and for other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the California Ocean and Coastal

			 Protection Act.

		2.Prohibition of

			 oil and gas leasing in certain areas of the outer continental

			 shelfSection 8 of the Outer

			 Continental Shelf Lands Act (43 U.S.C. 1337) is amended by adding at the end

			 the following:

			

				(q)Prohibition of

				oil and gas leasing in certain areas of the outer continental shelf

					(1)In

				generalNotwithstanding any other provision of this Act or any

				other law and except as provided in paragraph (2), beginning on the date of

				enactment of this subsection, the conduct of oil and gas preleasing, leasing,

				and related activities is prohibited in areas of the outer Continental Shelf

				located off the coast of the State of California.

					(2)EffectNothing in this subsection affects any

				rights under leases issued under this Act before the date of enactment of this

				subsection.

					.

		3.Comprehensive

			 inventory of outer continental shelf oil and natural gas

			 resourcesSection 357(a) of

			 the Energy Policy Act of 2005 (42 U.S.C. 15912(a)) is amended by inserting

			 after Continental Shelf the following: (other than the

			 areas of the outer Continental Shelf off the coast of the State of

			 California).

		

